Title: From Thomas Jefferson to Jonathan Thompson, 4 July 1823
From: Jefferson, Thomas
To: Thompson, Jonathan


Sir
Monto
July 4. 23.
I recd yesterday your favor of June 27. and am very thankful to you for having been so kind as to make the necessary advances for expediting our capitals. I have this day desired the Proctor of the University to instruct, by tomorrow’s mail, his  correspondt Richmd, Colo Peyton to remit to you immediately the sum of 649. D 08; which will certainly be done with no other delay than may be necessary to procure a bill. with my thanks be pleased to accept the assurance of my great esteem & respectTh: J.